Plaintiff in error, Tom Warren, was convicted *Page 382 
in the county court of Cotton county on an information charging that he did in said county on the 17th day of August, 1922, willfully and unlawfully manufacture spirituous liquor, and his punishment was fixed at confinement in the county jail for 30 days and a fine of $50. From the judgment rendered on the verdict, he appealed by filing in this court on January 4, 1923, a petition in error with case-made. The plaintiff in error by his counsel of record has filed a motion to dismiss his appeal, which motion is sustained, and the appeal herein is dismissed, and the cause remanded to the trial court.